     Case 1:17-cr-00171-DAD-BAM Document 63 Filed 05/06/20 Page 1 of 3


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9     UNITED STATES OF AMERICA,                  )   Case No. 1:17-CR-00171-2 DAD
                                                 )
10           Plaintiff,                          )   APPLICATION AND [PROPOSED]
                                                 )   ORDER FOR EXPANDED APPOINTMENT
11    vs.                                        )   OF CJA PANEL COUNSEL
                                                 )
12    JOSE MANUEL SOTO MENDOZA,                  )
                                                 )
13          Defendant,                           )
                                                 )
14                                               )
15          Pursuant to 18 U.S.C. § 3006A, CJA Attorney, Virna Santos was appointed by the duty
16   magistrate judge to represent the defendant on July 14, 2017. In an Indictment filed July 20,
17
     2017, Mr. Soto Mendoza was charged with 21 U.S.C. §§ 846 & 841(a)(1) - Conspiracy to
18
     Distribute and to Possess with the Intent to Distribute Methamphetamine and 841(a)(1) –
19
     Possession with Intent to Distribute Methamphetamine.      On February 19, 20194, Mr. Soto
20
21   Mendoza pled guilty and was sentenced to 100 months on May 20, 2019.

22          Mr. Soto Mendoza has contacted Ms. Santos to assist him in filing a motion for

23   compassionate release relief pursuant to 18 U.S.C. § 3582(c)(1)(A). “Representation may be
24
     furnished for financially eligible persons in ‘ancillary matters appropriate to the proceedings’
25
     under 18 U.S.C. 3006A(c).” Guide to Judiciary Policy, Vol 7 Defender Services, Part A
26
     Guidelines for Administering the CJA and Related Statutes, Chapter 2: Appointment and
27
28   Payment of Counsel § 210.20.30 Ancillary Matters (a). The representation here directly relates

     to the underlying criminal case, and, specifically the sentence that was imposed prior to an
     Case 1:17-cr-00171-DAD-BAM Document 63 Filed 05/06/20 Page 2 of 3


1    understanding of how the COVID-19 virus would impact Mr. Soto Mendoza given his specific
2    medial conditions.
3
            The Federal Defender’s Office has been appointed pursuant to General Order 595 to
4
     address issues pertaining to the First Step Act, which includes compassionate release. Because
5
     representation here is ancillary to Virna Santos’ representation of Mr. Soto Mendoza, who was
6
7    sentenced on May 20, 2019, in the interests of judicial efficiency we ask that Virna Santos be

8    permitted to represent Mr. Soto Mendoza on this ancillary matter. See Guide to Judiciary
9    Policy, Vol 7 Defender Services, Part A Guidelines for Administering the CJA and Related
10
     Statutes, Chapter 2: Appointment and Payment of Counsel § 210.20.30 Ancillary Matters (f) (“A
11
     private panel attorney appointed under the CJA may obtain, through an ex parte application to
12
     the court, a preliminary determination that the representation to be provided in an ancillary
13
14   matter is appropriate to the principal criminal proceeding and compensable under 18 U.S.C.

15   3006A(c).”).

16          Virna Santos is seeking pre-authorization in this matter. Accordingly, the Office of the
17
     Federal Defender respectfully asks this Court authorize the expansion of CJA Counsel Virna
18
     Santos’ appointment in this matter to include representing him on issues pertaining to
19
     compassionate release in the underlying case.
20
                    Accordingly, the defendant respectfully asks this Court to authorize CJA Counsel,
21
22   Virna Santos to represent him on his compassionate release proceedings related to this case.

23
24          DATED: May 6, 2020                                    /s/ Eric V. Kersten
25                                                         ERIC V. KERSTEN
                                                           Assistant Federal Defender
26                                                         Branch Chief, Fresno Office

27
28

                                                     -2-
     Case 1:17-cr-00171-DAD-BAM Document 63 Filed 05/06/20 Page 3 of 3


1
2
3                                         ORDER

4           Having satisfied the Court that the defendant is financially unable to retain counsel, the

5    Court hereby appoints, Virna Santos, CJA panel counsel pursuant to 18 U.S.C. § 3006A.

6
7
                 6
     DATED: May _____, 2020
8                                                 HONORABLE BARBARA A. MCAULIFFE
                                                  UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -3-
